OPINION OF THE COURT
Per Curiam.
By decision and order of this Court, dated June 4, 1996, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to J. Mitchell Rosenberg, Esq., as Special Referee, to hear and report.
A notice of petition and petition were served upon the respondent on June 25, 1996. The petition contains four charges of misconduct against respondent, predicated upon his failure to reregister with the Office of Court Administration and his failure to cooperate with the Grievance Committee. To date, the respondent has neither submitted his verified answer nor requested an extension of time to do so.
The Grievance Committee now moves to impose discipline upon the respondent based on his default and personally served the respondent with the order to show cause and accompanying affirmation on September 5, 1996. The respondent has failed to respond to the motion to impose discipline upon his default.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer these proceedings, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and impose discipline is, therefore, granted. Accordingly, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Gold-stein, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
*3Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Dante A. Anello, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dante A. Anello is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.